Appeal by the employer and carrier from a decision of the State Industrial Board which affirmed an award made to claimant allowing him compensation for injuries under the Workmen’s Compensation Law. The Industrial Board found that as a result of an accident claimant suffered a recurrence of a left inguinal hernia and an aggravation of a prior dormant arthritic condition which caused a restriction in abduction and rotation of the left shoulder, severe pain in the shoulder, arm and back, and an atrophy of the left upper arm. The appellant makes the point that the finding of causal relation between the injuries to the back and left shoulder are not properly supported by the evidence. There is, however, direct medical testimony showing the existence of these injuries and causal relation. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, MeNamee, Crapser and Bliss, JJ.